Townsend, Judge.
1. Evidence that peace officers raided a still which was in operation, that they saw the defendant drawing off liquor at the still and tasting it, and that when he saw them the defendant fled, supporting testimony of another defendant that the defendant on trial was making whisky and he was there helping him, sufficiently establishes the offense of manufacturing liquor so as to authorize a verdict of guilty.
2. If there is in this record anything to justify the inference that the accomplice had made previous contradictory statements to the effect that the person who was at the still with him was not the defendant, the credibility of the witness’s testimony in view of the previous contradictory statements was entirely for the jury. Code § 38-1803; Andrews v. State, 196 Ga. 84 (8) (26 S. E. 2d 263).
The trial court did not err in denying the motion for new trial.

Judgment affirmed.


Gardner, P. J., and Carlisle, J., concur.